Citation Nr: 0316979	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of left zygoma fracture with silastic 
implant.

2.  Entitlement to a compensable disability rating for low 
back strain. 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1988 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board notes that the veteran requested a Travel Board 
hearing in his December 2000 substantive appeal.  In June 
2001, he opted for a Board videoconference hearing.  Board 
records show that the veteran failed to report for the 
hearing scheduled in December 2002.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704 (2002).  

The Board also notes that the RO included in its last 
supplemental statement of the case the issues of service 
connection for headaches and defective vision, which suggests 
that these issues were placed in appellate status.  However, 
review of the claims folder reveals that these issues were 
first adjudicated in the December 2001 Hearing Officer 
decision.  There is no notice of disagreement of record 
concerning either issue.  See 38 C.F.R. § 20.200 (appellate 
review is initiated by a notice of disagreement).  Therefore, 
these issues are not properly before the Board.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of this appeal.  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002).  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf. Id.  Review of the claims folder 
fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  Therefore, a remand to the 
RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the Board notes that, during the course of this 
appeal, VA amended the rating criteria for the evaluation of 
intervertebral disc syndrome, Diagnostic Code 5293, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (to be codified at 38 C.F.R. pt. 4).  Similarly, during 
the course of this appeal, VA promulgated new rating criteria 
for evaluating skin disabilities effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  The veteran's service-connected residuals 
of left zygoma fracture with silastic implant is rated under 
criteria for skin disabilities.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
Review of the most recent VA examinations fails to disclose 
findings that sufficiently address the amended rating 
criteria for each disability so that the examination may be 
considered adequate for rating purposes.  See 38 C.F.R. 
§ 4.2.  Therefore, on remand, a new examination is required 
in order to have adequate evidence to address the revised 
rating criteria.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
afford the appropriate opportunity for 
response.  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
severity of disability from low back 
strain.  The examiner is asked to 
identify and describe any current lumbar 
spine symptomatology, including any 
functional loss associated with the 
lumbar due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

The examiner should also specifically 
comment on the total duration of 
incapacitating episodes the veteran has 
had over the past 12 months, if any, as 
well as the nature and impact of 
individual chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

3.  The RO should arrange for the veteran 
to be scheduled for a dermatology 
examination to determine the nature and 
severity of disability from residuals of 
left zygoma fracture with silastic 
implant.  The examination report should 
include a complete physical description 
of scarring, to include length and width, 
elevation or depression on palpation, 
adherence to underlying tissue, hypo- or 
hyperpigmentation, abnormal skin texture, 
the presence of underlying soft tissue 
damage, and area of any indurated or 
inflexible skin tissue.  The examiner 
should also note whether there is any 
frequent loss of skin covering scarring 
or any pain on examination.    

4.  The RO should then readjudicate the 
claims for increased disability ratings 
for residuals of left zygoma fracture 
with silastic implant and for low back 
strain.  If the disposition of either 
claim remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the outcome of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


